DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Status of Claims
Claims 1, 3-5, 8-11, 13-14 have been examined.
Claims 2, 6-7, 12, and 15-18 have been canceled by applicants.

Response to Arguments
The applicants have made arguments as based upon the newly amended claim features.  After further consideration of the arguments in light of the changes, the arguments are unpersuasive and the rejection of the claims remain as shown below.
Applicant’s arguments have amended the claims with the features regarding “rigid substrate”, this appears to be in reference to the specification regarding the 
Here, the teachings from the prior art reference of Lane include features of the device with molding surfaces are taught to be formed from materials “including but not limited to plastics, metals, alloys, ceramics, and/or other material having sufficient strength to carry out the purpose of this invention. In one example mold sections of mold systems may be formed by injection molding of plastic material and/or any other technique.” Lane [0144].
Thereby, the Lane reference teaches of materials that encompasses the claimed “rigid substrate” as defined by the applicants in their specification.  Further, the features of Rehkemper provides for a model kit that includes an insert (skeleton 18, which would be the claimed substrate) that are placed within a mold 10, with teachings of the inserts being of a material that would teach the concept of the rigid substrates in comparison the molding compound that surrounds the material and having the shaped surface on both sides of the insert (thereby encompassing the claimed substrate).  The applicant’s arguments regarding the claims are predicated upon these features which are placed within the mold.  
Further, the arguments concerning the substrate of Haber is noted but in light of the Rehkemper feature this not persuasive.  Particularly of the shape of the mold for the 
Here, the features of the substrates (inserts) that are placed within a mold are known as seen in the rejection below of Lane in view of Rehkemper.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 4, 5, 9, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rehkemper (US 5934969) in view of Lane (US 2018/0207542).
In regards to claim 1: 
Rehkemper teaches of a kit (mold 10, apparatus, Col. 1, ll. 4-8) for molding a modeling compound (casting compound alginate, Col. 5, ll. 1-2) comprising: 
a first molding component having a first molding surface comprising a first plurality of ridges and valleys forming a first embossing surface configured to emboss a first surface characteristic on a modeling compound (see Figure 1), 

and a second molding component having a second molding surface (Figure 1) comprising a second plurality of ridges and valleys forming a second embossing surface configured to emboss a second surface characteristic on the modeling compound, 
wherein the first molding component and the second molding component are openable in a first dismantling direction (see removal of casted product from mold, Col. 4, ll. 14-15); 

    PNG
    media_image1.png
    1027
    1143
    media_image1.png
    Greyscale


and a rigid substrate (18, Figure 2) having a third surface characteristic and a fourth surface characteristic, wherein the rigid substrate is configured to be wrapped by the modeling compound and be inserted into a molding cavity formed by the first molding surface of the first molding component and the second molding surface of the 

    PNG
    media_image2.png
    931
    888
    media_image2.png
    Greyscale

(The rigid substrate as defined by the applicant’s specification can include a user’s finger, see 195, [0038], or substrate structure 1000, Figs 10A-10D.  Thus, Rehkemper’s substrate 10 (insert/skeleton) would encompass the claimed substrate as it is a structure with shaping surfaces on both sides and further is harder than the molding compound.)
Rehkemper fails to teach "wherein the first coupling mechanism comprises an integrally formed first peg component and an integrally formed first hole, wherein the first coupling mechanism is configured for coupling the first molding component to the 

Here, Lane also teaches of a molding apparatus/kit with an openable interlocking molding device 100, 400 comprising:
a first molding component 200a having a first molding surface comprising a first plurality of ridges and valleys and an integrally formed first coupling mechanism 210:
a second molding component 200b having a second molding surface comprising a second plurality of ridges and valleys and an integrally formed second coupling mechanism 208;
(see molding components 200a, 200b, the first molding component having plurality of ridges and valleys, see formed details 670, 672 that are formed by the ridges and valleys, see also Figure 8 with alternative protrusions designs 815.)
wherein the first coupling mechanism 210 comprises an integrally formed first peg component 218 and an integrally formed first hole 222, wherein the first coupling mechanism is configured for coupling the first molding component to the second molding component (see Figures 2-4):
wherein the second coupling mechanism 208 comprises an integrally formed second peg component 220 and an integrally formed second hole 224, wherein the first peg is configured to fit within the second hole and wherein the second peg is configured to fit within the first hole when coupling the first molding component to the second molding component (see [0093] and [0094]), wherein the first molding component and the second molding component are openable in a first dismantling direction (see Figures 6B, 6C), wherein upon coupling the first molding component and the second molding components together:
(Further, the molding components integrally formed coupling mechanism, see joining elements, that are composed of a peg and hole, see pegs 118, 120, 218, 220 (peg type joining element), and holes 122, 124, 222, 224 (hole type joining element) of Figures 1 and 2.  The holes and pegs of the coupling mechanism of the first molding component joins together with the opposing hole and pegs of the corresponding coupling mechanism of the second molding component, see Figures 2-4, see also [0093] to [0094].)
the first molding surface directly faces the second molding surface such that a molding cavity is formed between the first molding component and the second molding component, wherein the molding cavity is configured to receive at least a portion of a molding compound 460 (see Figures 1, 2, and 4), and wherein the first and second plurality of ridges and valleys provide one or more embossed characteristics to a surface of the portion of the molding compound 460 (see Figure 6C), and
(Lane teaches of the ridges and valleys 114, 116, Figures 1, 2, see also the embossed features formed on the product, see Figure 6C.) 
an opening is formed to provide access to the molding cavity (see Figure 4), wherein the opening is provided such that a first direction of entry of the portion of the molding compound into the molding cavity is orthogonal to the first dismantling direction of the openable interlocking molding device (see Figure 6A-6C).

Further, Lane teaches a first plurality of ridges and valleys and the second plurality of ridges and valleys (see Figure 2) provide an embossing characteristic to the modeling compound 460.
(See Lane with the plurality of ridges and valleys on both molding components, see Figure 2, and would provide embossing characteristics to the modeling compound, see Figure 4 and 6C.)
	It would have been obvious for one of ordinary skill in the art to modify Rehkemper with the coupling mechanism as taught by Lane in securing the molds (molding components) together particularly for molding operations as this is combining prior art elements according to known methods to yield predictable results.

In regards to claim 4, wherein the first molding component and the second molding component are formed of a non-porous rigid material.
Lane teaches of the mold sections, mold systems, made from materials such as plastics, metals, alloys, ceramics, and/or other materials (corresponds to the claimed rigid material), and teaching of the materials to be waterproof (see [0144]) corresponds to the claimed non-porous material.


In regards to claim 5, wherein the first molding component and the second molding component are secured to each other by a hinge.
See Rehkemper of the hinge in joining the first and second molding components, Figure 1.

In regards to claim 9:
Claim 9 encompasses the same claimed features of claim 1, with the difference being the claiming of a molding system and that the first and second molding components having surface characteristics that would different.  This is seen in the teaching of the Rehkemper particularly of the mold and inserted substrate (skeleton) would have different surface characteristics for each of the respective surfaces due to the animal shaped product formed.  The formed animal shaped product includes front and back sides of the exterior which would have different shapes on the respective side, and further the interior portion includes substrate that is shaped of a skeleton with also the respective front and back sides which would be different surface shapes.

In regards to claim 13 (dependent upon claim 9), wherein the first surface characteristic formed on the modeling compound corresponds to a first surface characteristic in the plurality of surface characteristics of the rigid substrate, and wherein the second surface characteristic formed on the modeling compound corresponds to a second surface characteristic in the plurality of surface characteristics of the rigid substrate.
	This teaching of the modeling compound would form by the surface characteristic of the surface features of the substrate/insert is noted and would be formed by the features in Rehkemper.

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehkemper in view of Lane as applied to claim 1 above, and further in view of Lawmaster (US 3527439).
In regards to claim 3, further comprising a capping component configured to lock the first molding component to the second molding component in a coupled configuration, wherein the capping component is further configured to close the opening into the molding cavity.

Rehkemper and Lane do not specifically teach of a capping component.
However, in Lawmaster, a cover 18 that fits over the mold halves 11, 12. The cover plate 18 (capping component) having flanges 19 that project and would be the configured portion of locking the first and second molding components in a coupled configuration. The capping component acts to close the opening in the molding cavity formed by the mold halves 11, 12, see Figure 3.
It would have been obvious for one of ordinary skill in the art to modify Rehkemper in view of Lane with the additional capping component for use in closing the opening and to further lock the first and second molding components in the coupled configuration, as this is a known molding system configuration as taught by Lawmaster in molding devices, particularly for those of casting the material in a openable 

In regards to claim 8 (dependent upon claim 3), wherein the capping component further comprises a second coupling mechanism configured to couple to both the first modeling component and the second modeling component.
No additional structural description of the second coupling mechanism, and this encompasses the teaching of the flanges 19 of Lawmaster in which the mechanism acts to couple both the first and second modeling component.

Claims 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lane as applied to claim 9 as shown above.
In regards to claim 10 (dependent up claim 9),
The claims are directed to a third and fourth molding component that are operable together, this is describing a second set of molding components.
Lane does not specifically state a full second set of the molding device.
Instead Lane [0104] teaches of “a plurality of mix-and-match modular mold devices and/or modular mold sections for forming respective shapes and patterns, each modular mold section or modular mold device being configured to be connectable to one or more other mold sections and/or mold device for creating a variety of structures 
In regards to claim 10, this is a duplication of parts in having a second set of the molding devices, see MPEP 2144.04(VI)(B). Thereby, it would have been obvious for one of ordinary skill in the art to modify Lane with a duplication of the features of the molding device that forms a second complete molding system between the third and fourth molding components.

In regards to claim 11 (dependent upon claim 10), wherein the first molding component, the second molding component, the third molding component, and the fourth molding component are interchangeable, such that the first molding component is configured to couple to the second molding component, the third coupling mechanism of the third molding component, or the fourth coupling mechanism of the fourth molding component.
In this case, as taught by Lane in regards to claim 10, Lane teaches of the substitution of a first mold half with a third mold half component that can be used with the second mold half, and the mold halves are interchangeable via the mix-and-match modular mold devices and/or modular mold sections, see [0104].

In regards to claim 14 (dependent upon claim 10), wherein the third surface characteristic formed on the modeling compound corresponds to a first surface characteristic in the plurality of surface characteristics of the rigid substrate, and wherein the fourth surface characteristic formed on the modeling compound corresponds to a second surface characteristic in the plurality of surface characteristics of the rigid substrate.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
See attached PTO-892 form, see reference Chittenden (US 3380121).  Chittenden teaches of the replaceable inserts (substrates) that are placed into the mold 10, see recesses 14, 15 and positioned inserts 16, 18.  The inserts can be multiple or a single body, see Col. 2, lines 31-38.  The inserts 16, 18 having an indicia 38 or different indicia 40, see Col. 2, lines 55-58.  Inserts can be of different materials including metal, such as steel, see Col. 3, lines 11-16.  Thereby, Chittenden teaches of rigid substrates (metal inserts) that can be placed within a mold for forming shaped products within the mold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744